DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/21.
Applicant’s election without traverse of Species 1, as seen in figures 1-10, in the reply filed on 1229/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4 there is no antecedent basis for the term “the locking arm cam”. It appears this should read “the locking member cam”. In claim 9 there is no antecedent basis for the term “each locker support”, it appears claim 9 should depend from claim 8. For the purposes of examination it was assumed claim 9 depended from claim 8, as this is what was meant to be claimed per 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belliston et al(US10820081).
[claim 1] Belliston teaches a surface mount assembly for mounting a device(202) in a surface opening of a mounting surface(702), the surface mount assembly comprising: a frame(200) including a plurality of rearward-extending posts(206) each including a locking member cam(402), the frame being configured to be inserted into the surface opening and attached to the device; a plurality of locking mechanisms(210,222,230), each locking mechanism including: a locking member(210) including: a base(212) configured to retain the locking member in engagement with one of the plurality of posts; and a locking arm(220) extending laterally from the base; a locker(222) configured to contact the locking member; and a biasing element(230) retained by the one of the plurality of posts and configured to bias the locking member from an undeployed position to a deployed position(C12 L17-20); and an actuation 
[claim 2] each locking member including a plurality of locking teeth(218), each locker including a plurality of locking teeth(226) configured to engage the plurality of locking teeth of one of the locking members when the locking members are in the deployed positon and the actuation mechanism is moved from the second position to the first position. 
[claim 3] each of the plurality of posts including a central channel(seen in figure 4a), the base of each locking member being positioned in one of the central channels. 
[claim 4] each locker including a sloped surface(on 504) configured to contact the locking arm, the sloped surface and the locking member cam of the one of the plurality of posts being cooperatively configured to urge the locking arm to the deployed orientation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belliston as applied to claim 1 above.
Belliston teaches a surface mount assembly as detailed above, with four locking mechanisms spaced equidistant from each other as seen in figure 2. Belliston however does not teach that the surface mount assembly has only three locking mechanisms spaced equidistant from each other. It would have been obvious to one of ordinary skill in the art to use a different number of equidistantly spaced locking mechanisms in place of the four locking mechanisms as a matter of obvious design choice, as this would have the predictable result in providing either increased clamping force with additional locking mechanisms, or decreased clamping force with fewer locking mechanisms to allow the assembly to be used with loads of varying weights. 

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11212604, US11076211, US10171897, US10142715, US9479852, US9084046, US8023664, US7334767, US6752520.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632